Citation Nr: 0413426	
Decision Date: 05/26/04    Archive Date: 06/02/04

DOCKET NO.  02-15 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for dental trauma 
involving loss of tooth numbered 8, for the purpose of 
receiving outpatient dental treatment.

2.  Entitlement to service connection for dental trauma 
involving loss of teeth numbered 24 and 25, for the purpose 
of receiving outpatient dental treatment.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

A.L. Rhim, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1947 to 
November 1956. 
 
This appeal arises before the Board of Veterans' Appeals 
(Board) from a May 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in  Hartford, 
Connecticut, which denied the veteran's claim seeking 
entitlement to service connection for lost teeth due to 
dental injury.  

In October 2003, the veteran appeared and testified at a 
personal hearing.  A transcript of that hearing is of record.


FINDINGS OF FACT

1.  The veteran has a dental condition resulting from a 
service trauma involving loss of tooth numbered 8.

2.  Service medical records show that, at enlistment in 
November 1947, the veteran was missing teeth numbered 24 and 
25.

3.  There is no evidence of record of medical treatment for 
dental trauma involving loss of teeth numbered 24 and 25 in 
service.

4.  The veteran does not have a dental condition resulting 
from a combat wound or other service trauma involving loss of 
teeth numbered 24 and 25. 



CONCLUSIONS OF LAW

1.  Service connection for dental trauma involving loss of 
tooth numbered 8, for the purpose of receiving outpatient 
dental treatment, is warranted.  38 U.S.C.A. 
§§ 1110, 1131, 1712, 5103, 5103A (West 1991 & Supp. 2002); 38 
C.F.R. §§ 3.102, 
3.159, 3.381, 17.161 (2003).

2.  Service connection for dental trauma involving loss of 
teeth numbered 24 and 25, for the purpose of receiving 
outpatient dental treatment, is not warranted.
38 U.S.C.A. §§ 1110, 1131, 1712, 5103, 5103A (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.102, 3.159, 3.381, 17.161 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

According to his November 1947 dental record at enlistment, 
the veteran was missing teeth numbered 1, 14, 16, 17, 19, 24, 
25, 30 and 32.  Tooth numbered 8 was marked as carious and 
non-restorable.  According to a February 1950 prosthetic 
dental treatment report, the veteran received partial 
dentures to replace missing teeth numbered 8, 19, 24, 25, and 
30.  In August 1952, the veteran injured himself while 
playing softball.  He was diagnosed with a fracture, simple, 
left maxilla, left zygoma, no artery or nerve involvement.  

According to a January 1956 dental examination, the veteran 
was missing teeth numbered 1, 8, 16, 17, 24, 25 and 32.  The 
veteran's October 1956 discharge examination indicated a 
clinically normal mouth and throat.  The dental exam at the 
time indicated that the veteran was missing teeth numbered 1, 
16, 17 and 30.  Teeth numbered 18 and 31 were marked as 
restorable.  Teeth numbered 8, 24 and 25 were marked as 
replaced by dentures.



In December 1998, the veteran filed a claim seeking service 
connection for a dental injury.  He indicated on his claim 
that three front teeth were knocked out.     
The veteran submitted a letter dated March 2000 from his 
fellow serviceman, Mr. 
J. R.  He indicated that he had known the veteran for over 50 
years.  They served together in "B" Company, 2nd Medical 
Battalion, 2nd Marine Division at Camp Lejeune, North 
Carolina, during 1948, 1949 and 1950.  Mr. J. R. stated that 
he and the veteran played inter-battalion football while in 
service.  According to Mr. J. R., after making a tackle 
during a game in 1949, the veteran was bleeding profusely 
from the mouth.  Upon inspection, he. found that the veteran 
had lost three teeth.  Another fellow serviceman, Mr. L. D., 
submitted a letter dated March 2000.  He indicated that he 
played battalion football with the veteran in 1949.  Mr. L. 
D. recalled the injury to the veteran's face, particularly to 
his teeth, during the Fall of 1949. 

Following the RO's May 2001 denial of the veteran's claim 
seeking service connection for lost teeth due to dental 
injury, a Notice of Disagreement (NOD) was filed in June 
2001.  Attached to this NOD was a progress note dated May 
2001 from Dr. M. G.  The medical record indicated that that 
teeth numbered 8, 24, and 25 were missing.

According to his substantive appeal filed in October 2002, 
the veteran stated that he had all of his teeth when he 
enlisted in the service.  He believed that his service 
medical records were being overlooked or being read 
incorrectly.  

The veteran testified at a personal hearing in October 2003.  
The veteran stated that he was a Navy medical corpsman who 
played football on a Marine team.  He played at Camp Lejeune, 
North Carolina, during 1949 and in the Spring of 1950.  He 
stated that he lost his two bottom teeth after being kicked 
in the mouth while playing football.  His top tooth was 
injured and there was an attempt to save it, but it became 
discolored a few months after the injury and it was pulled 
out.  He indicated that he had no dental complications from 
1950 up until 1956.   Following his discharge, he stated that 
it was maybe ten years or so when his dentist made 
adjustments to his teeth.  The adjustments knocked out the 
line of his teeth, so now when he ate, he kept biting the 
inside of his mouth.  The veteran stated that he had the same 
dentures that were made for him in 1950 while in service.  
During later testimony in response to direct questioning from 
the Chairman, the veteran specified that his football injury 
in service caused his two bottom front teeth to be knocked 
out immediately.  He stated that his one upper right front 
tooth came out a month later, after an attempt to save it was 
made.  Then, a dental prosthesis was made at Camp Lejeune to 
replace the two bottom teeth, and the one top tooth.  The 
veteran stated that he has had the same prosthesis since the 
injury in service.  

In November 2003, dentist Dr. M. G. submitted a letter.  It 
stated that the veteran's condition was guarded.  His 
existing removable partial dentures (RPDs) had deteriorated 
over the past 30 years.  If this continued, the veteran's 
prognosis would be poor.  Dr. M. G. indicated that if the 
veteran were to be fitted with two new RPDs, his mastication 
would benefit as well as increase his dental prognosis.  The 
dentist stated that the veteran's current condition was 
definitely related to the loss of teeth he suffered during 
his military service. 
  
Analysis

I.	Notice of VCAA Requirements

As a preliminary matter, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), was enacted. Pub. L. 
No. 106-475, 114 Stat. 2096 (2000); see 38 U.S.C.A. §§ 5103, 
5103A (West 2002).  Among other things, the VCAA amended 38 
U.S.C.A. § 5103 to clarify VA's duty to notify claimants and 
their representatives of any information that is necessary to 
substantiate the claim for benefits.  The VCAA codifies VA's 
duty to assist, and essentially states that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  38 U.S.C.A. § 5103A.  
Implementing regulations for the VCAA were subsequently 
enacted, which were also made effective November 9, 2000, for 
the most part. 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified 
at 38 C.F.R. §§ 3.102, 3.159).  
 



In this case, there was a procedural irregularity in the 
development of the claim.  The veteran was not provided with 
the information required under VCAA until after the RO's 
initial decision on this claim.  However, as a result of the 
ongoing development of the claim, this procedural 
irregularity did not result in prejudice to the claimant.  
The veteran was in fact provided with the information 
required under VCAA, and he had an opportunity to respond to 
the notices before the claim was 
re-adjudicated in February 2003.  

In September 2002, the RO sent the veteran a letter providing 
the notices required under VCAA.  In the letter of September 
2002, the RO explained the information and evidence needed to 
substantiate his claim of service connection for dental 
trauma, with specific references to the need to provide 
medical evidence showing an injury or disease in service 
causing injury and to provide medical evidence showing a 
relationship between a current disability and an injury in 
service.  The letter also explained what portion of the 
evidence and information would be obtained by VA, noting, for 
example, that VA would attempt to obtain such things as 
medical records, employment records, and records of other 
Federal agencies.  With regard to the claimant's 
responsibilities in the development of the claim, the letter 
of September 2002 explained that the claimant needed to 
provide VA with such information as the names and addresses 
of persons and agencies having records relevant to the claim, 
along with a statement of the approximate time frames of the 
records.  The claimant was also asked to tell VA about any 
information or evidence he wanted VA to try to get for him.  
Thus, the letter of September 2002, as well as several other 
documents sent to the claimant during the course of the 
development of the claim, provided notices as required under 
the provisions of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1).  See also Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

However, as noted above, there was a procedural irregularity.  
The notice letter was dated in September 2002, or about two 
years and five months after the RO initially decided the 
case.  Both 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) 
require that information be provided when the claim is filed, 
and, as noted in Bernard v. Brown, 4 Vet. App. 384 (1993), 
notice alone does not make a procedure fair, but rather, 
notice must be combined with an adequate opportunity to be 
heard.  In this case, such opportunity to be heard was 
provided to the claimant.  The development of the claim 
continued beyond September 2002, and the veteran participated 
in that development.  In the month following September 2002, 
several important items of evidence were added to the record, 
including the veteran's substantive appeal in October 2002 
and his request to have a local hearing at the RO.  In 
February 2003, the RO reviewed the evidence of record, re-
adjudicated the claim, and sent the claimant a supplemental 
statement of the case.  Following February 2003, further 
opportunity to be heard was provided to the veteran, and he 
continued to actively participate in the development of his 
claim.  For example, the veteran testified at his personal 
hearing in October 2003, and he submitted private medical 
evidence in support of his claim in November 2003.
 
In conclusion, the claimant has been provided with notices as 
required under VCAA, and he has been provided with an 
adequate opportunity to be heard with regard to the 
substantive matters covered in the notices.  In view of the 
development that has been undertaken in this claim, the 
requirements of VCAA have met.  At this point, there is no 
reasonable possibility that further development would aid in 
the substantiation of the claim.  For this reason a remand 
for further development is not required.

II.	Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
active military service.  38 U.S.C.A. §§  1110, 1131 (West 
1991 & Supp. 2002).

Treatable carious teeth, replaceable missing teeth, dental or 
alveolar abscesses and periodontal disease will be considered 
service connected solely for the purpose of establishing 
eligibility for outpatient dental treatment as provided in § 
17.161 of this chapter.  38 C.F.R. § 3.381(a) (2003).



The rating activity will consider each defective or missing 
tooth and each disease of the teeth and periodontal tissues 
separately to determine whether the condition was incurred or 
aggravated in line of duty during active service. When 
applicable, the rating activity will determine whether the 
condition is due to combat or other in service trauma or 
whether the veteran was interned as a prisoner of war.  38 
C.F.R. § 3.381(b) (2003).

In determining service connection, the condition of teeth and 
periodontal tissues at the time of entry into active duty 
will be considered.  Treatment during service, including 
filling or extraction of a tooth, or placement of a 
prosthesis, will not be considered evidence of aggravation of 
a condition that was noted at entry, unless additional 
pathology developed after 180 days or more of active service.  
38 C.F.R. § 3.381(c) (2003).

The following principles apply to dental conditions noted at 
entry and treated during service: (1) Teeth noted as normal 
at entry will be service connected if they were filled or 
extracted after 180 days or more of active service. (2) Teeth 
noted as filled at entry will be service connected if they 
were extracted or if the existing filling was replaced after 
180 days or more of active service. (3) Teeth noted as 
carious but restorable at entry will not be service connected 
on the basis that they were filled during service.  However, 
new caries that developed 180 days or more after such a tooth 
was filled will be service connected. (4) Teeth noted as 
carious but restorable at entry, whether or not filled, will 
be service connected if extraction was required after 180 
days or more of active service. (5) Teeth noted at entry as 
nonrestorable will not be service connected, regardless of 
treatment during service. (6) Teeth noted as missing at entry 
will not be service connected, regardless of treatment during 
service.  38 C.F.R. § 3.381(d) (2003).

The following will not be considered service connected for 
treatment purposes: (1) calculus; (2) acute periodontal 
disease; (3) third molars, unless disease or pathology of the 
tooth developed after 180 days or more of active service or 
was due to combat or in service trauma; (4) impacted or 
malposed teeth and other developmental defects unless disease 
or pathology of these teeth developed after 180 days or more 
of active service.  38 C.F.R. § 3.381(e) (2003).
A veteran is entitled to VA outpatient dental treatment if he 
qualifies under one of the categories outlined in 38 U.S.C.A. 
§ 1712 and 38 C.F.R. § 17.161.

Veterans having a service-connected noncompensable dental 
condition adjudicated as resulting from combat wounds or 
other service trauma may be authorized any treatment 
indicated as reasonably necessary for the correction of such 
service-connected noncompensable condition or disability.  38 
C.F.R. § 17.161(c).  For these purposes, the term "service 
trauma" does not include the intended effects of therapy or 
restorative dental care and treatment provided during a 
veteran's military service.  VAOPGCPREC 5- 97.  

In this case, the veteran is seeking entitlement to service 
connection based on dental trauma that he claims was suffered 
during service, resulting in loss of teeth.  The veteran's 
November 1947 enlistment examination showed that he was 
missing teeth numbered 1, 14, 16, 17, 19, 24, 25, 30 and 32, 
and that tooth numbered 8 was marked as carious and non-
restorable.  A February 1950 prosthetic dental treatment 
report indicated that the veteran received partial dentures 
to replace missing teeth numbered 8, 19, 24, 25, and 30.  
According to a January 1956 dental examination, the veteran 
was missing teeth numbered 1, 8, 16, 17, 24, 25 and 32.  The 
veteran's October 1956 discharge examination indicated that 
the veteran was missing teeth numbered 1, 16, 17 and 30.  The 
exam also showed that teeth numbered 18 and 31 were marked as 
restorable, and teeth numbered 8, 24 and 25 were marked as 
replaced by dentures.

a.	Service connection for dental trauma 
involving loss of tooth numbered 8, 
for the purpose of receiving 
outpatient dental treatment.

The veteran contends that he injured, among other teeth, one 
upper tooth after being kicked in the mouth while playing 
football in service.  He stated at his personal hearing that 
the injured tooth specifically was his upper right front 
tooth.  There was an attempt to save it, but it became 
discolored a few months after the football injury and it was 
pulled out.  A dental prosthesis was made subsequent to his 
injury at Camp Lejeune, North Carolina to replace many teeth, 
including the one upper front tooth.   

Service medical records do not show any dental or medical 
treatment for dental trauma in either 1949 or 1950.  There is 
also no indication in other medical records that the veteran 
injured or lost teeth due to dental trauma in service.  The 
veteran's enlistment exam showed that that tooth numbered 8, 
an upper right front tooth, was marked as carious and non-
restorable.  There is no record of this tooth being extracted 
or pulled at his time of entry or following his entry into 
service.

Despite the lack of treatment evidence of tooth loss due to 
dental trauma, the veteran's service medical records show 
that he received partial dentures in February 1950 to replace 
many missing teeth, including upper right front tooth 
numbered 8.  The veteran stated that he played football in 
service all of 1949 and in the Spring of 1950.  One of the 
serviceman who played football during service with the 
veteran submitted a statement recalled that he injured his 
teeth in the Fall of 1949.        

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (b) 
(West Supp. 2001).  

Because there is no evidence of record that the veteran's 
tooth numbered 8 was extracted or pulled prior to the claimed 
injury and in light of the fact that the veteran received 
partial dentures in February 1950 to replace tooth numbered 
8, the benefit of the doubt is given to the veteran that he 
suffered dental trauma during service, resulting in the loss 
of this one upper front tooth numbered 8, and that he 
received a partial denture following his dental trauma.  
Therefore, service connection for dental trauma involving 
loss of tooth numbered 8, for the purpose of receiving 
outpatient dental treatment, is warranted.


	b.  Service connection for dental 
trauma involving loss of teeth 
numbered 24 and 25, for the purpose 
of receiving outpatient dental 
treatment.

The veteran also contends that he lost his two bottom front 
teeth after being kicked in the mouth while playing football 
in service.  In contrast to his injured upper front tooth, 
the veteran claimed at his personal hearing that his two 
bottom front teeth were knocked out immediately after being 
kicked in the mouth.  The dental prosthesis made for the 
veteran at Camp Lejeune, North Carolina in February 1950 was 
designed to also replace the teeth numbered 24 and 25, which 
are two bottom front teeth.  

Again, service medical records do not show any dental or 
medical treatment for dental trauma in either 1949 or 1950.  
There is no indication in other medical records that the 
veteran injured or lost teeth due to dental trauma in 
service.  Furthermore, the veteran's November 1947 enlistment 
exam showed that that the veteran was missing many teeth at 
induction, including teeth numbered 24 and 25.  These two 
teeth are two bottom front teeth.  

The veteran's November 1947 enlistment examination showing 
that his teeth numbered 24 and 25 were missing at entry does 
not support the veteran's contention that his two lower front 
teeth were knocked out due to dental trauma, during service 
in 1949 or the Spring of 1950.  There is no competent medical 
evidence that the veteran suffered dental trauma during 
service, resulting in losing his two lower front teeth.  

The veteran submitted the opinion of dentist Dr. M. G., who 
stated that the veteran's current condition was definitely 
related to the loss of teeth he suffered during his military 
service.  Because there is no evidence of record that the 
veteran actually lost teeth numbered 24 and 25 due to dental 
trauma during service, however, Dr. M. G.'s opinion is not 
deemed credible.  His medical opinion is based on the 
assumption that the veteran did, in fact, lose his teeth due 
to dental trauma in service.  The objective evidence in this 
case, however, does not support such a conclusion.  The 
objective evidence shows that the veteran's two lower front 
teeth, teeth numbered 24 and 25, were missing at his time of 
entry into service. 

In addition, while the veteran believes that his current 
dental problems were caused by dental trauma in service, he 
is not a physician and is not competent to provide evidence 
requiring medical expertise.  He is not competent to link his 
current dental problems to a claimed injury or incident in 
service.  Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
claim of service connection for dental trauma involving loss 
of teeth numbered 24 and 25, for the purpose of receiving 
outpatient dental treatment, must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).


ORDER

1.  Entitlement to service connection for dental trauma 
involving loss of tooth numbered 8, for the purpose of 
receiving outpatient dental treatment, is granted; 
the appeal is granted to this extent only.

2.  Entitlement to service connection for dental trauma 
involving loss of teeth numbered 24 and 25, for the purpose 
of receiving outpatient dental treatment, is denied.



	                        
____________________________________________
	G.H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



